DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2021, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishinohara et al. U.S. PGPub 2007/0067056.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 14-18 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishinohara et al. U.S. PGPub 2007/0067056.
Regarding claims 1 and 14, Nishinohara discloses a parameter design assistance device, comprising: storage that stores therein a standard recipe (e.g. scheduled manufacturing sequence) for controlling a substrate processing device that processes a substrate, the standard recipe indicating a standard value (e.g. reference value) of each of parameters required to operate the substrate processing device (e.g. pg. 1-2, ¶13-15; pg. 4-5, ¶82 and 84; pg. 5-6, ¶86-95; pg. 8-9, ¶129-136; pg. 12, ¶193; pg. 
 	Regarding claims 2 and 15, Nishinohara discloses the parameter design assistance device according to claim 1, wherein the statistical technique is a Taguchi method or an experimental design method (e.g. pg. 1-2, ¶9 and 13-15; pg. 4-5, ¶82 and 84; pg. 5-6, ¶86-95; pg. 8-9, ¶129-136; pg. 12, ¶193; pg. 22, ¶297; pg. 23, ¶300; pg. 24, ¶314-315; Fig. 1). 

 	Regarding claims 4 and 17, Nishinohara discloses the parameter design assistance device according to claim 1, comprising an input section that allows an operator to operate, wherein the input section allows the operator to enter the control factors to be registered therein (e.g. pg. 1-2, ¶13-15; pg. 4-5, ¶82 and 84; pg. 5-6, ¶86-95; pg. 8-9, ¶129-136; pg. 12, ¶193; pg. 22, ¶297; pg. 23, ¶300; pg. 24, ¶314-315; Fig. 1).
 	Regarding claims 5 and 18, Nishinohara discloses the parameter design assistance device according to claim 1, wherein the controller operates the substrate processing device based on each of the evaluation recipes (e.g. pg. 1-2, ¶13-15; pg. 4-5, ¶82 and 84; pg. 5-6, ¶86-95; pg. 8-9, ¶129-136; pg. 12, ¶193; pg. 22, ¶297; pg. 23, ¶300; pg. 24, ¶314-315; Fig. 1).
 	Regarding claims 10 and 23, Nishinohara discloses the parameter design assistance device according to claim 1, wherein the controller repeats generation of the combination information and creation of the evaluation recipe, and the controller changes one or more level values of at least one of the control factors when second combination information and subsequent respective pieces of combination information are generated (e.g. pg. 1-2, ¶13-15; pg. 4-5, ¶82 and 84; pg. 5-6, ¶86-95; pg. 8-9, ¶129-136; pg. 12, ¶193; pg. 22, ¶297; pg. 23, ¶300; pg. 24, ¶314-315; Fig. 1).

Allowable Subject Matter
Claims 6-9, 11-13, 19-22 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





CK
February 22, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116